BOWNES, Circuit Judge,
with whom Circuit Judge SELYA joins, concurring in part and dissenting in part.
Although I concur wholeheartedly in part II of the majority opinion concerning Redgrave's consequential contract damages claim, I cannot agree with the majority’s treatment of Redgrave’s claim under the Massachusetts Civil Rights Act (MCRA). Accordingly, I write separately.
In framing the terms of my disagreement, it is important to emphasize what the majority actually holds when it rebukes Redgrave’s MCRA claim. The majority's opinion is not based on a federal constitutional defense to application of the MCRA against BSO. Notwithstanding that it spends eight pages discussing federal constitutional issues raised by the MCRA, supra at 904-07, the majority opinion — paradoxically — goes on to add that “we see no need to discuss the existence or content of a First Amendment right” for the BSO. Supra at 911. Rather, the majority purports to rest its decision solely on principles of Massachusetts state law gleaned from the answers to the two questions we certified to the Supreme Judicial Court (SJC). The result of this approach is that the majority allows a state court to bar Redgrave from recovering on essentially first amendment grounds without any independent review by a federal court.
The majority’s reading of the SJC’s opinions is ill-founded and wholly unconvincing. It ignores the dear and unequivocal answers to the two questions certified to the SJC, relying instead on dicta in the SJC plurality opinion, it unduly emphasizes the concurring opinion by two justices, and it engrafts onto the plurality and concurring opinions selected statements from the dissent. Then, to hold this pastiche together, it overrules, on the basis of a law review article by one of the associate justices of the SJC, well-established Massachusetts law holding that, as far as freedom of speech is concerned, state and federal rights are coextensive. Not only has the majority ignored the dictates of Michigan v. Long, 463 U.S. 1032, 103 S.Ct. 3469, 77 L.Ed.2d 1201 (1983), it has rewritten Massachusetts law. This is comity run amok.
I. THE OPINIONS OF THE SUPREME JUDICIAL COURT
Unlike the majority, I do not believe that state law provides a basis for ducking the important and difficult federal constitutional issues raised by this case. Before turning to those issues, however, it is necessary first to examine what the SJC wrote in its answers to the questions certified by this court and how these answers ought to be interpreted in light of state and federal law. My discussion of the SJC’s opinions is divided into two parts. The first part reviews what the SJC actually said about the scope of the MCRA and the second part applies a common sense approach concerning the import of possible defenses under *913the- Declaration of Rights of the Massachusetts Constitution.
A. What the Supreme Judicial Court Said
Because this case involves certified questions, I begin by reviewing the answers supplied by the SJC. I first point out that with respect to the answers as opposed to any dicta, there is no need to distinguish between the plurality opinion on behalf of three justices and the concurrence on behalf of two: the two concurring justices specifically joined “in the answers given to the questions as the Chief Justice’s [plurality] opinion has construed them.” Redgrave v. Boston Symphony Orchestra, 399 Mass. 93, 101, 502 N.E.2d 1375, 1380 (1987) (Wilkins, J., concurring). A clear majority (five justices) of the SJC thus has agreed to a single answer to each of the certified questions. Each answer was favorable to the claims of Redgrave. They may be summarized as follows.
First, a defendant may be held liable under the MCRA even if the defendant did not desire to interfere with the rights of another, but merely acquiesced to third-party pressure. See 399 Mass. at 98-100, 502 N.E.2d at 1378-79. Second, it is no defense to an action under the MCRA that the defendant’s actions were motivated independently by concerns for economic loss or physical safety, absent explicit and imminent danger of physical harm. See 399 Mass. at 100-01, 502 N.E.2d at 1379-80. The logical result of these answers, seemingly lost in the majority opinion, is that the MCRA was intended to reach precisely the conduct of the BSO in this case. The only statutory defenses offered by the BSO — that it merely acquiesced to third-party pressure and acted out of an independent concern for economic loss and physical safety — were soundly rejected.1
The three justices in the plurality and the two concurring justices were not, however, in complete agreement, as evidenced by their separate opinions. Their disagreement lay in a possible state constitutional defense for the BSO, a question which is implicitly raised by the facts of this case, but which was never certified to the SJC. The three justices in the plurality concluded that the constitutional issue was not before them and limited their answers to “the two questions as they are worded.” 399 Mass. at 97, 502 N.E.2d at 1377. They specifically stated that they were “express[ing] no opinion” on such issues as a free speech defense for the BSO. Id. In contrast, the two concurring justices found that BSO’s free speech rights were inseparably involved in the case and thus did reach the question of state constitutional defenses. For himself and Justice Abrams, Justice Wilkins wrote: “I have been unable to think of any theory under which, in the circumstances, statutory liability may properly be imposed on the BSO in the face of its State constitutional right to determine what artistic performances it will or will not perform.” 399 Mass. at 102, 502 N.E.2d at 1380.
The two dissenting justices differed fundamentally from both the plurality and concurring justices on the question of how to interpret the MCRA. The dissenters argued that the statute must be understood to require a showing of specific intent, applying only to persons who specifically intend to interfere with secured rights of another. 399 Mass. at 102-09, 502 N.E.2d at 1380-84. Like the plurality, the dissenters did not decide whether the BSO has any state constitutional defense to the MCRA, although the dissent did use the possibility of some “constitutional” problems — not specifying the federal or state Constitution as the source for such problems — as support for its interpretation of the statute. Invoking the familiar maxim of statutory construction, the dissent argued that the MCRA should be interpreted to require specific intent so as to avoid “serious constitutional questions” that would otherwise arise. 399 Mass. at 106, 502 N.E.2d at 1382.
*914A plain reading of the SJC’s opinions reveals two things. First, a majority of five justices has rejected the statutory defenses offered by the BSO. Two justices dissented on this point, but we are, of course, bound to accept the conclusions of the majority and assume that the BSO’s statutory defenses to the MCRA are not valid. Second, the two concurring justices reached the question of whether the BSO has any constitutional defense. They found that it did, under the state Constitution. However, a majority of five justices — the plurality of three plus the two dissenting justices — expressly declined to decide the constitutional question. This court is, therefore, left without definitive guidance from the SJC on that issue and must, I believe, decide both the state and federal constitutional questions in order to resolve fully the issues presented by this case.
The majority of this court obviously views the situation quite differently. It has put forth what are apparently three separate reasons for evading the constitutional questions and “deferring” to the views of the SJC on ostensibly state law grounds. Each argument is without merit. I address them individually.
First, by aggregating the views of the two dissenting and two concurring justices, the majority suggests that “[tjhere are at least four votes on the SJC denying liability on state law grounds,” making it “unnecessary and improper for us to reach the constitutional issues.” Supra at 909. It is true that four members of the SJC would not have held the BSO liable under the MCRA. The two dissenters found that the MCRA did not extend liability absent specific intent to interfere with secured rights, and the two concurring justices found a state constitutional defense. Therefore, had this exact case arisen in the Massachusetts state courts and proceeded in its present form to the SJC, the BSO would not have been subjected to liability, by virtue of the somewhat unusual combined effect of two minority positions. But that possibility is simply irrelevant to the issues here, because this case did not arise in the state courts, it arose in the federal courts. As a federal court sitting in a diversity case, our task is to apply the substantive law of Massachusetts on any given state law question, not to predict what quirky result might obtain in the state courts because a particular case contains multiple state law issues, each of which attracts a minority as well as a majority position.
The central state law issues in this case are the two questions of statutory interpretation we certified to the SJC. On those questions, we have received clear answers from a majority of five justices. That two justices disagreed with the majority’s analysis should have no bearing on our handling of this case, for their view, however interesting it may be, failed to carry the day in the SJC. Certainly we have no business combining the two dissenting votes with the votes of the two concurring justices, who based their position on entirely different grounds and indeed explicitly rejected the dissent’s analysis. In its eagerness to “defer” to the SJC, the majority of this court has confused the procedure of certifying questions of state law to a state court with the procedure of certifying entire cases to state courts. Federal courts do not certify cases to state courts. They certify questions of law and then apply the answers to those questions to reach a result which represents the combined effect of majority, not minority, positions.2
The second reason offered by the majority for ducking the federal issues in this case is its “confiden[cej that a majority, if not all, of the justices [of the SJC], would agree with the concurrence that a state *915constitutional defense also bars liability.” Supra at 910. One would expect such a conclusion to be based on a substantive review of SJC decisions in the free speech area. Surprisingly, however, the majority bases its “confidence” solely on a reading of the three SJC opinions in this case, only one of which (the concurring opinion) even purported to reach the issue of the state Constitution. It is, therefore, necessary to review the SJC opinions in some detail in order to see how the majority could have reached such a remarkable conclusion.
Writing for a plurality of the SJC, Chief Justice Hennessey addressed the question of a possible constitutional defense, which he termed “serious issues ... suggested by the record of this case,” in prefatory remarks preceding his answer to the two certified questions. 399 Mass. at 97, 502 N.E.2d at 1377. This court’s majority opinion quotes liberally from these remarks, concluding that they “deelar[e] the existence of the right to refrain from performing with ... certainty.” Supra at 910. I cannot agree.
To begin with, although the majority extensively quotes and discusses the plurality’s “serious issues” remarks, it inexplicably omits the crucial paragraph with which these remarks are introduced and which places them in proper perspective: “We answer the two certified questions in accordance with their clear and unequivocal wording. In so doing, we express no opinion on some serious issues which are not addressed in the questions but which are suggested by the record of the case.” 399 Mass. at 97, 502 N.E.2d at 1377 (emphasis added). I cannot imagine how to read this passage, except as indicating that, although the plurality felt compelled to mention some issues raised by the certified questions — including the question of a constitutional defense — it did not wish even to state an opinion as to how those issues might be resolved. The majority’s opinion subverts these clear words of the Chief Justice by reading into the Chief Justice’s opinion a view that the opinion itself expressly declined to take.
Moreover, if the plurality’s intent not to take a position on the question of a constitutional defense was not made clear in its prefatory remarks, it is amply demonstrated by the language used by the Chief Justice to discuss the “serious issues.” Each remark he made, to which the court today attaches overriding significance, is phrased as an “offering,” a possible “inference,” or an “argument,” not as an opinion or a conclusion. See 399 Mass. at 97, 502 N.E.2d at 1377 (“It can be inferred_ [I]t can be argued.... It can also be argued_ It can be offered_ It can be further offered_”) (emphasis added). These comments are pure hypothetical conjecture and equivocation. They do not even rise to the level of dicta because they are not statements of opinion regarding issues not before the court. They are merely recitations of arguments that might be made (concerning issues not before the court), without any indication whether the justices in the plurality indeed thought that the arguments were valid. The plurality deliberately narrowed the focus of both questions, particularly question two, by stating immediately after the remarks: “We have not considered any of the above arguments or issues in answering the two certified questions.” Id. The justices of the Supreme Judicial Court know how to offer an opinion, even in dicta, when they choose to do so. This court’s attempt to elevate the plurality’s comments into rulings of law binding on us ignores its expressed intent not to issue such rulings in this case.
It is also important to note that Justice Wilkins’ decision to reach the question of defenses under the Massachusetts Constitution was the sole reason for his filing a separate concurrence. In every other respect, he agreed with the analysis of the plurality. See 399 Mass. at 101-02, 502 N.E.2d at 1380. By suggesting that both the plurality and concurrence “would” have found a state constitutional defense to the MCRA in this case, supra at 910, the majority of this court attempts to read out of existence the one and only distinction between the two SJC opinions. Notwithstanding that the five justices found suffi*916cient disagreement amongst themselves to warrant two separate opinions, this court declares that the justices were actually in total agreement concerning a constitutional defense. This dovetailing of the plurality and concurring opinions is achieved by wresting the justices’ words out of the context in which they were used.
As if it were not presumptuous enough to have disregarded the stated ground for disagreement between the plurality and concurring justices, the majority of this court goes on to create “unanimity” on the part of the SJC by declaring that the dissenters as well “would” have joined in the concurring justices’ finding of a state constitutional defense. Supra at 910. The dissent certainly says no such thing explicitly. No constitutional cases are cited by the dissent. Indeed, the dissent’s only reference to any constitution was its assertion that interpreting the MCRA to require a showing of specific intent avoided “serious constitutional questions.” 399 Mass. at 106, 502 N.E.2d at 1382. This court’s majority opinion pays lip service to this principle of statutory construction, but then overlooks the central point of the dissenting justices’ opinion. When the dissent said it was construing the MCRA to avoid constitutional questions, it was doing precisely that: avoiding the constitutional question, not deciding it. It is only by ignoring the very words of the dissent, and inverting the maxim of statutory construction invoked by the dissent, that the majority of this court purports to find within the SJC dissent a resolution of the constitutional question.
For its third reason to justify avoiding the federal issues in this case, the majority latches on to dictum in the dissent from the SJC. In this dictum, the dissenters identified an additional possible statutory defense for the BSO, namely, that “merely” cancelling the performance was not “threats, intimidation or coercion” within the meaning of the MCRA. See 399 Mass. at 110, 502 N.E.2d 1385; supra at 908-09. Importantly, this argument was not articulated by any party to this case nor was it addressed in any fashion by either the plurality or the concurring justices of the SJC. It was simply a suggested theory, virtually an aside, presented in the last paragraph of the dissent. At that, the dissenting justices noted only that it was “doubtful” that the BSO’s action amounted to “interference with secured rights by threats, intimidation or coercion.” 399 Mass. at 110, 502 N.E.2d at 1385 (O’Connor, J., dissenting).
Nevertheless, the majority speculates that there “would” be “unanimity” on this theory. Supra at 909. The majority identifies no precedent of the SJC that supports such speculation. It merely points out that the SJC, like all courts, normally construes statutes so as to avoid constitutional difficulties and also notes that “none of the other justices rejected” the dissent’s “novel” statutory argument. Id. I think it obvious that this important issue of statutory construction cannot stand on such a flimsy foundation. To begin with, I can ascribe no significance to the fact that the plurality and concurring justices failed to reject this argument given that no party ever raised the issue and it was not even the basis for the dissent. More fundamentally, I think that the majority’s facile interpretation of the statute is absolutely untenable as applied to the facts of this case. The BSO did not “merely” cancel a performance, it cancelled an employment contract with Redgrave — essentially fired her —on the basis of community reaction to her political beliefs. In so doing, the BSO substantially undermined Redgrave’s ability to obtain other work, as evidenced by the fact that this court has affirmed an award to Redgrave of $12,000 in consequential contract damages. See part II supra. Even if they do not amount to “threats” or “intimidation,” I fail to see how the BSO’s actions, affecting Redgrave’s fundamental right to work, can be characterized as other than “coercive” within the meaning of the MCRA.
In sum, I do not agree with the majority’s selective reading of the SJC’s opinions. I find no basis in those opinions for rejecting Redgrave’s claims on state law grounds. Accordingly, I move on to consider the issues not resolved by the SJC: *917possible defenses for the BSO under the Massachusetts Declaration of Rights and the United States Constitution.
B. Application of the Massachusetts Declaration of Rights
Although the issue of a possible state constitutional defense for the BSO was not reached by a majority of the SJC, it remains (at least potentially) an important question in this case. For, if the Massachusetts Declaration of Rights does provide an adequate and independent state law basis for precluding application of the MCRA to the BSO, we need not reach the question of a possible federal constitutional defense. The answer to this question is, however, as simple as it is important: insofar as freedom of speech is concerned, the Massachusetts and federal rights have previously been held to be coextensive. In the words of the SJC, “the criteria which have been established by the United States Supreme Court for judging claims arising under the First Amendment ... are equally appropriate to claims brought under the cognate provisions of the Massachusetts Constitution.” Opinions of the Justices to the House of Representatives, 387 Mass. 1201, 1202, 440 N.E.2d 1159, 1160 (1982) (quoting Colo v. Treasurer & Receiver General, 378 Mass. 550, 558, 392 N.E.2d 1195, 1200 (1979) (same holding)).3
To determine the breadth of constitutional free speech defenses in Massachusetts, then, we need only construe the federal Constitution itself and we will have our answer. Moreover, because Massachusetts has chosen to base the interpretation of its own free speech rights on analogous federal rights, as a federal court we cannot avoid construing the federal Constitution even if we could find a state court opinion directly on point. Any decision by the SJC that the BSO has a state constitutional defense to MCRA liability is virtually the same as, and indistinguishable from, a ruling that the BSO has a federal constitutional defense. Such a state court interpretation of federal law is, of course, not binding authority on the federal courts.
The majority opinion attempts to evade the impact of this point by referring to a law review article by Justice Wilkins, who wrote the concurring opinion in the SJC. Justice Wilkins’ article discusses generally the relationship between the United States Constitution and the Massachusetts Declaration of Rights and, among other things, it explores “the future prospects for construing [the Massachusetts free speech guarantees] as divergent from the First Amendment.” Supra at 910 (emphasis added). Based solely on this law review commentary, the majority says it feels confident that when Justice Wilkins referred to the Declaration of Rights in his concurrence, he conclusively signalled that the Massachusetts Constitution was to be interpreted as different from the United States Constitution. I do not agree. The principle that Massachusetts and federal free speech rights are coextensive is a firmly established one, noted in many opinions of the SJC. See, e.g., cases cited supra at 917. It has never seriously been questioned in any SJC opinion.4 This principle leads to the inescap*918able presumption that whenever the SJC rules on the state constitutional right to free speech, it is also ruling on the first amendment. The extrajudicial commentary of a single justice does not alter this presumption. If anything, Justice Wilkins’ law review article demonstrates a familiarity with past SJC practice such that if he had wanted to depart from the established rule, he would have done so explicitly.
In discussing its own jurisdiction in Michigan v. Long, 463 U.S. 1032, 103 S.Ct. 3469, 77 L.Ed.2d 1201 (1983), the Supreme Court also explored the interplay between analogous state and federal constitutional guarantees, and developed a firm rule to be applied by federal courts in determining whether a state court decision rests on “adequate and independent state grounds” such that federal review would be inappropriate. As the Court noted, the “adequate and independent state grounds” doctrine is based on “[rjespect for the independence of state courts, as well as avoidance of rendering advisory opinions.” Id. at 1040, 103 S.Ct. at 3476. It provides that where there is no dispositive issue of federal law, the federal courts will not disturb state court rulings. The application of the doctrine has not, however, always been easy. The problem confronted by the Long Court was this: state constitutional rulings often do not make clear whether the basis for the ruling is the federal Constitution or an independent provision of the state constitution. Prior to Long, such ambiguity had lead to a series of inconsistent and “unsatisfactory” “ad hoc ” decisions by the Court. Id. at 1039, 103 S.Ct. at 3475. Thus, in Long, the “plain statement” rule was set down:
[W]hen ... a state court decision fairly appears to rest primarily on federal law, or to be interwoven with the federal law, and when the adequacy and independence of any possible state law ground is not clear from the face of the opinion, we will accept as the most reasonable explanation that the state court decided the way it did because it believed that federal law required it to do so.
[Thus,] in determining ... whether ... to review a case that is alleged to rest on adequate and independent state grounds, we merely assume that there are no such grounds when it is not clear from the opinion itself that the state court relied upon an adequate and independent state ground and when it fairly appears that the state court rested its decision primarily on federal law.
Id. at 1040-42, 103 S.Ct. at 3476-77 (citations omitted) (emphasis added).
As I have already stated, I believe that neither the SJC plurality opinion nor the dissent can fairly be read to have decided or opined on any constitutional issue. However, even assuming that all three opinions suggested a constitutional ruling, none satisfies the Long plain statement test and none, therefore, justifies the majority’s evasion of the federal constitutional issues raised. With respect to the plurality and the dissent, this court’s majority opinion itself notes that neither “distinguished between possible state and federal sources.” Supra at 910. To the extent those opinions have any constitutional dimension, they are precisely the kind of *919“opaque” state court rulings that Long was intended to address. See supra at 911.
The majority attempts to overcome this facial violation of the plain statement rule through its “confidence” that the plurality and dissenting justices “would” decide this case on state constitutional grounds if that issue were presented to them. Supra at 911. Speculation about what the SJC “would” decide does not, however, a plain statement make, and without a plain statement that the justices intended to rely independently on the Massachusetts Constitution, we must, under Long, assume that the justices were relying on the federal Constitution.
The opinion of the two concurring justices presents a somewhat more difficult question with respect to the plain statement rule because it did rely on the Massachusetts Constitution without explicitly referencing the federal Constitution. As previously noted, however, in invoking the Massachusetts Declaration of Rights, the concurring justices expressed no intent to depart from the established rule that state free speech rights are identical to and based on federal rights. Their opinion, therefore, does not provide “independent grounds” as required by Long,5
Overall, the majority has read between the lines of the SJC’s three opinions, ferreted out a constitutional ruling where none was intended, and then blindly deferred to that ruling in the complete absence of any plain statement of adequate and independent state grounds.6 This flouts the compelling logic and binding precedent of Long.
The ultimate irony in this manipulative reading of the SJC’s opinions lies in its purported justification: faithfulness to “principles of comity and federalism.” Supra at 903. Certainly, the process whereby federal courts certify doubtful questions of state law to state courts can “save time, energy, resources and hel[p] build a cooperative judicial federalism.” Lehman Bros. v. Schein, 416 U.S. 386, 391, 94 S.Ct. 1741, 1744, 40 L.Ed.2d 215 (1974). And where, as here, a state court delivers a definite answer to a question of state law which has been put to it, in the interest of comity that answer is normally conclusive in federal court. Even a definite answer to a question of state law not explicitly certified is welcome and entitled to considerable deference. But such principles simply are not involved in the extraordinary action taken by this court today. Not only does the majority of this court ignore the direct answers supplied by the SJC to the questions we certified, it finds controlling a question of law that was never even reached by a majority of the SJC.
The root of the problem presented by the majority’s handling of this case, I believe, lies not with any error by the SJC, but with a mistake by the original panel in this case (which included me). When we certified our two questions to the SJC, we erred by not framing questions that were complete enough and broad enough in scope to elicit definitive answers from the SJC on all relevant, unresolved questions of Massachusetts law. But rather than admitting this error, and certifying new questions to the SJC, the majority now compounds our mistake by entering into a guessing game about what the SJC “would” have done if we had certified sufficiently broad questions. The majority opinion is riddled with terms of speculation, actually using the word “would” more than twenty times to describe what the SJC “would” decide if all the state law issues had been put squarely before it.
*920The majority’s opinion amounts to nothing more than a prediction, a “hunch,” based on comments, or at best dicta, contained in the SJC’s opinions, that the SJC “would” decide the question of constitutional law raised by this case in favor of the BSO and that the state constitutional ruling “would” be independent from the federal Constitution. This approach turns comity on its head, and makes a mockery of the certification process.
Far from deferring to state court prerogative, the majority’s action places a federal court in the position of itself deciding a delicate and unresolved question of state law. In so doing, the court disregards the words of the SJC’s answers to the certified questions by reading into those answers a view the SJC expressly declined to adopt. And, to make matters worse, the court has resolved the state law issues in a manner that actually constitutes a break with existing state court precedent. Today, the United States Court of Appeals for the First Circuit effectively makes itself the first court ever to hold, as a matter of state law, that free speech rights under the Massachusetts Constitution are not based on federal court interpretations of the first amendment.
This concludes my reasons for disagreeing with the majority’s interpretation of the SJC opinions. My opinion cannot, however, end here. In order to fully resolve the issues of the case, and to demonstrate why the result reached by the majority is wrong, I must discuss whether the BSO has a first amendment defense that blocks application of the MCRA.
II. THE FIRST AMENDMENT “ARTISTIC INTEGRITY” DEFENSE
The next issue, therefore, is whether the BSO has, as it asserts, a first amendment “artistic integrity” defense to its violation of the MCRA. Although the words “artistic integrity” evoke a positive response and sound as if they ought to come within the protective mantle of the first amendment, I have found no case explicitly recognizing a first amendment right of “artistic integrity.” The term is hard to define. It can mean an actor’s desire to perform a role as she wishes, the right of an artist to write, paint, or compose free of any outside restraints, or a myriad of other activities involving artistic creation and expression. In the context of this case, however, and as articulated by the BSO, it means the right of the BSO to refuse to perform Oedipus Rex under less than optimal audience conditions. I recognize that the BSO has a first amendment right to control its artistic expression but, like every other first amendment right, this one is not an absolute.
The MCRA provides a cause of action against “any person or persons, whether or not acting under color of law, [who] interfere by threats, intimidation of coercion” with the free speech rights of another. Redgrave argues that the BSO’s refusal to perform with her as narrator was motivated, as it clearly was, by the public outcry over her open endorsement of the Palestine Liberation Organization (PLO). She claims that she was deprived of employment because of her political views and that this deprivation amounted to coercion. The SJC agreed, rejecting the BSO’s proffered statutory defenses to MCRA liability.
This case thus presents a clash between Redgrave’s right under the MCRA not to be punished for her public espousal of unpopular political views, and the BSO’s asserted first amendment right to control its artistic expression. It requires the application of a standard approach to first amendment issues: the balancing of two competing rights. In a number of recent cases, the Supreme Court has considered similar challenges to state antidiscrimination laws that, like the MCRA, incidentally infringe the right to free speech. Under the Court's now well-established test, such laws survive so long as they are necessary to serve a compelling state interest that is unrelated to the suppression of ideas. E.g., Board of Directors of Rotary Int’l v. Rotary Club, — U.S. -, 107 S.Ct. 1940, 1947-48, 95 L.Ed.2d 474 (1987); Roberts v. United States Jaycees, 468 U.S. 609, 628, 104 S.Ct. 3244, 3255, 82 L.Ed.2d 462 (1984).
*921In order to apply that test to this case, I begin by examining the MCRA and Massachusetts’ interest in passing it. The effect of the MCRA in this case is to further the Commonwealth’s interest in preventing the abridgement of speech. There can be no denying that this interest is substantial. Political speech, like the pro-PLO speech for which Redgrave has been made to suffer, is a particularly valuable and protected commodity. See, e.g., Keyishian v. Board of Regents, 385 U.S. 589, 87 S.Ct. 675, 17 L.Ed.2d 629 (1967); New York Times Co. v. Sullivan, 376 U.S. 254, 84 S.Ct. 710, 11 L.Ed.2d 686 (1964). Neither the federal government nor the states may regulate such speech on the basis of its content absent a clear and present danger. See Brandenburg v. Ohio, 395 U.S. 444, 89 S.Ct. 1827, 23 L.Ed.2d 430 (1969). And, unless accompanied by a present intent to overthrow the government and an actual likelihood of concrete harm, even subversive political speech is protected and may not be made the basis for discrimination by the government. Id. The Commonwealth has reinforced the centrality of these first amendment values by passing a statute that broadens the reach of free speech rights. By eliminating the state action requirement of 42 U.S.C. § 1983, the MCRA proscribes the abridgement of speech rights by private actors, such as the BSO, as well as by state actors, such as the Commonwealth itself.
The Supreme Court has noted that the states and the federal government have a compelling interest in eliminating invidious discrimination by private persons on the basis of race and sex. Consequently, it routinely has upheld statutes aimed at eradicating such discrimination, even though they have the incidental effect of abridging the first amendment rights of the discriminators. E.g., New York State Club Ass’n v. City of New York, — U.S. -, 108 S.Ct. 2225, 101 L.Ed.2d 1 (1988); Rotary Int’l, 481 U.S. 537, 107 S.Ct. 1940, 95 L.Ed.2d 474; Roberts, 468 U.S. 609, 104 S.Ct. 3244, 82 L.Ed.2d 462; Bob Jones University v. United States, 461 U.S. 574, 103 S.Ct. 2017, 76 L.Ed.2d 157 (1983).7 I believe that a similar analysis should be applied to the MCRA, which, among other things, prohibits discrimination on the basis of speech or politics.
Branding it “an unusual statute,” however, the majority attempts to distinguish the MCRA from “traditional” statutes such as Title VII, which forbid racial and gender discrimination. Supra at 904. The majority declares that it “makes sense to treat private individuals similarly to the state” in order to combat racial discrimination. Id. On the other hand, it does not “make sense” to the majority to accord similar treatment to individuals who discriminate on the basis of political speech. The majority asserts that, unlike the right to be free from racial discrimination, the right to free speech “traditionally has content only in relation to state action.... The right is to be free of state regulation.” Id.
I am at a loss to understand the majority’s position except as the “common sense” of federal judges so wedded to “traditional” thinking that they simply refuse to accept the basis for Massachusetts’ innovative antidiscrimination law. Certainly it is not true that the right to be free from racial discrimination is by definition less dependent on state action than the right to be free from restraints on speech. Even today, a primary legal guarantee against racial discrimination in this country is the equal protection clause of the fourteenth amendment which, of course, applies only to state action. Moreover, prior to the civil rights revolution of the 1960s, many Americans, including federal judges, thought that it did not “make sense,” even through legislation, to extend that antidiscrimination mandate to private persons. See, e.g., Civil Rights Cases, 109 U.S. 3, 3 S.Ct. 18, 27 L.Ed. 835 (1883) (holding that public accommodations such as railroads and hotels *922were immune from federal legislation aimed at racial discrimination because they did not involve state action).
It is also important to note that the first amendment’s free speech guarantee textually applies to action by the federal government alone.8 It is the fourteenth amendment’s due process guarantee which extends to individuals a federal right to free speech enforceable against the states. Gitlow v. New York, 268 U.S. 652, 666, 45 S.Ct. 625, 629-630, 69 L.Ed. 1138 (1925). Therefore, insofar as action by states is concerned, the same amendment — the fourteenth amendment — provides individuals with both their right to free speech and their right to be free from invidious racial discrimination. How, then, can the majority argue that the free speech right is inherently more dependent on state action than the antidiscrimination right?
Virtually all antidiscrimination rights, whether they pertain to discrimination on the basis of race, sex or political belief, find their “traditional” basis in constitutional guarantees which are limited to state action. However, just as Congress through Title VII extended rights against racial discrimination to encompass actions by private persons, so has Massachusetts through the MCRA extended protection to persons like Redgrave whose free speech rights are abridged by private persons. Certainly, laws against racial discrimination have a somewhat more established track record than the Redgrave’s use of the MCRA, but I find particularly repugnant the majority’s assertion that because Redgrave’s claim is innovative, it does not “make sense.”
Turning to the constitutional rights aspect of the balancing equation, the BSO argues, in its defense, that its own interest in interpreting and presenting Oedipus Rex as it wishes precludes liability to Redgrave under the MCRA. It asserts that the cancellation of her contract, in response to threats of audience disruption arising out of a disagreement with her prior political expression, was a legitimate means of maintaining artistic control over the production and did not give rise to liability under the MCRA.
It is necessary to state what the BSO has not alleged. The BSO has never claimed that it cancelled the contract with Redgrave as a symbolic act meant to communicate its disapproval of the PLO. Indeed, this court unanimously has rejected the idea that the BSO’s firing of Redgrave intended to be any kind of symbolic speech or “statement.” Supra at 895. Had the BSO intended to communicate such expression, we would be confronted by a more difficult case, with a conflict between two compelling speech interests: that of Redgrave to be free, under the MCRA, of economic retaliation by an employer for her views on matters of significant public import, and that of the BSO to be free, under the first amendment, of state encroachment on its right to express itself on those same matters.
In fact, the district court found, and it seems beyond dispute, that the BSO can-celled its contract with Redgrave out of concerns stemming from the potential for disruption during her narration. As the BSO acknowledges and as the record explicitly reveals, BSO agents feared disruption because they received threatening telephone calls from persons protesting the engagement on political grounds:
One caller ... stated that there would be “bloodshed and violence” at Symphony Hall if Redgrave appeared. Other callers promised “trouble,” and some stated that the Redgrave engagement would “haunt” the Symphony, that Redgrave should perish, and that the Symphony would “mourn.” The persons at the Symphony who received these calls were alarmed and frightened.
BSO Opening Brief at 7. In the words of one BSO agent, “it was the reaction against her politics that was the problem.”
The only possible conclusion to be drawn from this record and from the findings of the district court is that the BSO cancelled *923its contract with Redgrave in acquiescence to pressure from persons who disagreed with her political views and who, therefore, sought to retaliate against her. The BSO’s asserted first amendment right, then, was not an independent artistic judgment to cancel the performance of Oedipus Rex but an instance of caving in to third-party pressure. The BSO, by doing so, effectively has blacklisted Redgrave.
The Supreme Court previously has held that fear of community reaction is no defense to an action for discrimination on the basis of race. See Palmore v. Sidoti, 466 U.S. 429, 433, 104 S.Ct. 1879, 1882, 80 L.Ed.2d 421 (1984) (“The Constitution cannot control such prejudices but neither can it tolerate them. Private biases may be outside the reach of the law, but the law cannot, directly or indirectly, give them effect.”); Buchanan v. Warley, 245 U.S. 60, 81, 38 S.Ct. 16, 20, 62 L.Ed. 149 (1917) (similar). The BSO argues that in this case the acquiescence to third-party pressure was justified by the necessity of protecting the artistic integrity of its own performance. The BSO’s musical director, Seiji Ozawa, testified to his belief that, if police were in the audience, the performers could not concentrate, and that, if somebody shouted or booed, the performance might not be able to continue. The artistic administrator, Bernell, referred to the possibility of police lining the halls as a threat to “artistic integrity.” The BSO president, Darling, remembered a conversation in which Ozawa commented that the presence of security forces would change the artistic format of the performance.
By invoking a broad-based defense in the name of “artistic integrity,” the BSO is, in essence, asserting a right to unlimited discretion in the presentation of its work. “Artistic integrity,” as the BSO defines it, means the absolute and unrestricted power to determine everything about the performance — from the choice of the production to the hiring of performers, to the quality of the audience ambience. The effect of allowing such a defense would be that the BSO itself would determine when the MCRA would and would not apply simply by deciding what is “artistic” and what is not. Under the rubric of “artistic integrity,” the BSO could insulate itself from any but the most superficial legal scrutiny.
The very breadth of this proposed defense renders it suspect. Although I recognize that the BSO does have a first amendment right to control its artistic expression, I do not believe that this right is so broad and so absolute as to outweigh Massachusetts’ interest in protecting Redgrave’s rights. Cf. Kovacs v. Cooper, 336 U.S. 77, 88, 69 S.Ct. 448, 454, 93 L.Ed. 513 (1949) (“To enforce freedom of speech in disregard of the rights of others would be harsh and arbitrary in itself.”). Neither the majority of this court nor the BSO seriously has suggested that Massachusetts does not have a compelling state interest in enacting legislation to protect the free speech rights of citizens in the Commonwealth. Nor has anyone argued that the MCRA does not represent the least restrictive means of achieving that purpose. Rather, the BSO asserts an absolute right against any infringement of its artistic expression. Under established Supreme Court precedent, it is clear that this argument must be rejected.
In Board of Directors of Rotary Int’l v. Rotary Club, 481 U.S. 537, 107 S.Ct. 1940, 95 L.Ed.2d 474 (1987), Rotary International asserted that an absolute right of free association and expression under the first amendment immunized it from a California statute prohibiting discrimination on the basis of sex. The Court rejected Rotary International’s claim, noting that even if the California act did “work some slight infringement on Rotary members’ right of expressive association, that infringement is justified because it serves the State’s compelling interest in eliminating discrimination against women.” Id. 107 S.Ct. at 1947; see also Roberts v. United States Jaycees, 468 U.S. 609, 104 S.Ct. 3244, 82 L.Ed.2d 462 (1984) (rejecting a similar challenge by the United States Jaycees to a Minnesota antidiscrimination statute). This holding was recently reaffirmed in New York State Club Ass’n v. City of New York, — U.S. -, 108 S.Ct. 2225, 101 L.Ed.2d 1 (1988), where the Supreme Court *924rejected a facial challenge to a New York City ordinance prohibiting discrimination in certain private clubs. I believe these cases conclusively establish that the BSO’s claim to absolute first amendment immunity from state antidiscrimination laws is contrary to governing constitutional precedent.9
If the Commonwealth were attempting to dictate how Oedipus Rex should be presented, an entirely different case would be presented. Such an extreme and probably unjustifiable exercise of state power would almost certainly be a violation of the first amendment. Here, however, the Massachusetts statute does not take control of the production away from the BSO. It merely holds the BSO to its own previously and voluntarily adopted contractual obligations. The BSO is still free to interpret and perform Oedipus Rex as it chooses. The only constraint imposed upon the BSO by operation of the MCRA is that the BSO cannot cancel the performance in reaction to anticipated audience disruption.
History and experience teach that the risk of catcalls, boos, disruptions, and even being the target of vegetable projectiles is inherent in any public performance by artists who seek to entertain and/or educate the public. Indeed, it could be argued that the audience has a first amendment right to object vociferously to an artistic performance. The record in this case contains a strong dissent from Peter Sellars, the stage director hired by the BSO for the production, to Ozawa’s opinion that the presence of police or expressions of displeasure by the audience would affect adversely the BSO’s performance. Sellars testified that there is a “rich history of disruption” in the history of musical concerts and that, rather than shocking, “it is an important part of the concert to have a strong audience reaction.” He pointed out that at the first performance of Stravinsky’s Rites of Spring, “there were riots [and] the audience was stampeding.” But Sellars went even further. He stated that “music has a responsibility to incite and is very exciting in this way.” He believed that, far from disrupting the performance, the presence of police officers in Symphony Hall could be incorporated into the drama of Oedipus Rex. Sellars declared that the political tensions surrounding Redgrave’s performance could result in a “living recreation” or even a “living creation” of the moral essence of the drama of Oedipus Rex.
To recognize an absolute first amendment defense of “artistic integrity,” as the BSO urges, would flout the very values that the first amendment and the MCRA protect. It would mean that a performing artist, or group of artists, could deny another artist her statutorily protected right to perform because of fear that the audience might interrupt the performance. This is the opposite of “artistic integrity”; it allows the audience to dictate who shall perform and what shall be played. “Artistic integrity” under this view would be a license for the heckler’s veto in the arena of artistic expression.
But perhaps the strongest illustration of the weakness of the BSO’s asserted absolute first amendment defense lies in examining the potentially nightmarish consequences of recognizing it. If the first *925amendment extends absolute protection to the BSO when it fired Redgrave in response to public outcry over her political views, why would it not also protect the BSO in caving in to public views about her sex, her race, or her religion? If, in another case, the BSO refused to hire a Black performer because it felt that protests by bigots would be so intense as to compromise the BSO’s “artistic integrity,” then the Black performer should have a cause of action under the MCRA against the BSO for infringing her rights under the equal protection clause and any analogous state constitutional provisions banning race discrimination. But the “artistic integrity” defense would impose a fatal barrier to the application of the MCRA. And there is no reason to assume that the same defense would not also extend to other institutions, such as newspapers and universities, that engage generally in first amendment activity. In order to qualify for protection, these institutions would only need to characterize their discriminatory acts as based on artistic or intellectual choices and thus effectively foreclose legislative or judicial scrutiny.
Ironically, the BSO conceded at oral argument that the first amendment would not protect it from liability for race or sex discrimination. But its attempt to portray laws against race or sex discrimination as having deeper historical roots than laws against discrimination on the basis of political views is not only doctrinally unsound, but historically incorrect. The first amendment, and not the equal protection clause, is the longstanding tradition. The passage of the equal protection clause, and its concomitant application to Blacks came over one hundred years after the passage of the Bill of Rights. And the application of the equal protection clause to women is too recent to characterize as anything short of an innovation.
In conclusion, it is important to point out that the elimination of the state action requirement by the MCRA puts the BSO in the place of the state. Of course, the BSO retains its first amendment rights against the Commonwealth. But now, by operation of the MCRA, it also has obligations like those of the Commonwealth itself not to abridge the free speech rights of others. In cancelling its contract with Redgrave, the BSO repudiated that obligation and thwarted the Commonwealth’s compelling interest in preventing the abridgement of speech.
I respectfully dissent.

. The majority stresses another possible statutory defense which it borrows from dicta in the SJC dissent. This argument was not, however, put forward by any party to this case and must be rejected at any rate for the reasons set forth infra at 916.


. General application of the majority’s head-counting approach would produce equally inconsistent and anomalous results in other cases. In deciding cases involving multiple issues of Massachusetts law, federal courts in this circuit would be free to comb the volumes of Massachusetts Reports until they found sufficient dissenting votes from different justices on some combination of issues to produce a “majority.” Hypothesizing that the case actually arose in state court, the federal court could then apply its constructed "majority” of dissents even though its resulting decision ran counter to the result that would be produced if the court applied the majority position on each issue. Such a situation obviously would be intolerable.


. This paralleling of federal and state law with respect to constitutional defenses mirrors the fact that the MCRA itself is patterned after and essentially coextensive with federal law. See Redgrave, 399 Mass. at 98, 502 N.E.2d at 1378 ("The remedy provided in [the MCRA] is coextensive with the remedy provided by Federal law by means of 42 U.S.C. § 1983 (1982), except that the State statute does not condition the availability of the remedy on state action.”) (plurality opinion).


. The majority has cited three SJC cases in an effort to demonstrate that the SJC has, "in certain circumstances,” interpreted the Massachusetts free speech guarantees as divergent from federal rights. Supra at 911. The cases, however, do not support that proposition. One of the cases, Commonwealth v. Upton, 394 Mass. 363, 476 N.E.2d 548 (1985), is actually a fourth amendment search and seizure case and has nothing to do with free speech rights. The other two cases, Cabaret Enterprises, Inc. v. Alcoholic Beverages Control Comm’n, 393 Mass. 13, 468 N.E.2d 612 (1984), and Commonwealth v. Sees, 374 Mass. 532, 536-38, 373 N.E.2d 1151 (1978), do involve free speech rights, but do not constitute breaks from the Supreme Court’s interpretation of the first amendment.
Both cases involve nude dancing, an activity which is treated as protected expression under both the state and federal constitutions. See Schad v. Borough of Mount Emphraim, 452 U.S. 61, 101 S.Ct. 2176, 68 L.Ed.2d 671 (1981); Doran *918v. Salem Inn, Inc., 422 U.S. 922, 932, 95 S.Ct. 2561, 2568-69, 45 L.Ed.2d 648 (1975); Cabaret Enterprises, supra; Sees, supra. Federal and state law regarding nude dancing varies only in that under the twenty-first amendment to the United States Constitution, federal courts must allow states "broad powers ... to regulate the sale of liquor, [including the right • to] ban [nude] dancing as part of [their] liquor license program.” Doran, 422 U.S. at 932-33, 95 S.Ct. at 2568-69. By contrast, "no provision of [the Massachusetts] Constitution gives a preferred position to regulation of alcoholic beverages" and so nude dancing retains its full panoply of constitutional free speech protections even if performed on premises licensed to serve alcohol. Sees, 374 Mass. at 537, 373 N.E.2d at 1155.
Neither Sees nor Cabaret Enterprises, therefore, represents a departure from the established principle that the SJC will follow Supreme Court first amendment precedent in deciding free speech claims under the Massachusetts Constitution. They merely evidence the fact that, unlike the Massachusetts Constitution, the federal Constitution has a twenty-first amendment as well as a first amendment. This case, of course, involves no liquor-regulating issues and so the Sees/Cabaret Enterprises distinction is clearly inapplicable.


. Even if the concurring justices had stated that, contrary to prior practice, their state constitutional ruling was independent of the federal Constitution, their opinion represents the views of only two members of the SJC. The remaining majority of five justices concededly found no independent ground.


. Strangely, in arguing that the SJC’s opinions did rest on adequate and independent state grounds, the majority makes much of the fact that none of the opinions explicitly mentioned the federal Constitution. Supra at 911. Of course, five of the justices failed to mention the state Constitution as well — eschewing any constitutional ruling — because no constitutional issue had been certified to the SJC for resolution in the first place.


. The majority cites the New York State Club Ass’n and Roberts cases for the proposition that "discrimination might in some circumstances be justified in order to preserve expressive integrity,” supra at 904 n. 17, but neglects to mention that its cited proposition and the remarks it quotes are merely dicta. In both cases, by overwhelming majorities, the Court upheld the challenged statute and dismissed the first amendment argument.


. “Congress shall make no law ... abridging the freedom of speech, or of the press.” U.S. Const., Amend. I (emphasis added).


. The majority has turned the BSO's absolutist first amendment claim on its head, instead suggesting that in order to apply the MCRA to the BSO, this court would have to adopt the absolutist position that there could never be a first amendment defense to the BSO. The majority thus marches out a "parade of horribles," asserting that under my interpretation of the MCRA, the statute would be used to control the editorial practices of newspapers. Supra at 904, 906 n. 21. This far-fetched hypothetical, however, demonstrates that the majority has missed the point. First amendment claims are not made of absolutes, they involve the balancing of competing interests. Each case must be judged on its own specific facts, and I am more than willing to concede that certain applications of the MCRA, including the majority's newspaper hypothetical, would be plainly impermissible under the first amendment. See New York State Club Ass’n, 108 S.Ct. at 2233-35 (noting that there might be applications of the New York City ordinance that would be unconstitutional, but adding that such cases must be considered on their own facts); Coffin, Judicial Balancing: The Protean Scales of Justice, 63 N.Y.U.L.Rev. 16 (1988) (a thoughtful espousal of careful, open and detailed judicial balancing in constitutional civil rights cases).